DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/018775 filed 02/20/2018, which claims the benefit of the priority of US Provisional application 62/461,467 filed 02/21/2017 and 62/530,565 filed 07/10/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 02/17/2019, 03/30/2020 and 05/21/2020 have been considered by the examiner.

Claim Status
Claims 1-4, 6, 10-12, 21, 23, 25-28, 33, 35, 37, 40, and 48-49 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-12, 21, 23, 25-28, 33, 35, 37, 40, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. in (Lancet Gastroenterol Hepatol. 2017 Jul; 2(7): 479–493) – IDS 09/14/2020 in view of WO 2010/060155 (hereinafter “the ‘155 publication”) – IDS 09/14/2020.
Goel teaches a method of treating celiac disease comprising administering three weekly intradermal injections of Nexvax2 at a dose of 60µg, 90µg, or 150µg and that in the 16-dose study, 16 two-times weekly doses of placebo or Nexvax2 150µg or 300µg in 0·1 mL were administered (page 7, “procedure” section, 2nd paragraph, line 1-3). The three weekly injections read on the instant “at least one day apart”. Goel further discloses that the dose was increased or escalated after safety assessment (page 7, “procedure” section, 2nd paragraph, and line 4-11). Even though Goel does not explicitly teach the administering of the following doses sequentially and at least one day apart from each other: 1, 3, 9, 30, 60, 90, 150, 300, 450, 600 
Goel does not teach the administration of the tolerizing dose of 900 micrograms.
‘155 teaches an agent comprising i) a first peptide comprising the amino acid sequence LQPFPQPELPYPQPQ (SEQ ID NO: 13), ii) a second peptide comprising the amino acid sequence QPFPQPEQPFPWQP (SEQ ID NO: 14), and iii) a third peptide comprising the amino acid sequence PEQPIPEQPQPYPQQ (SEQ ID NO: 16), or a biologically active fragment or variant thereof (claim 1) and further discloses that the peptide variant of SEQ ID NO: 13 has the sequence: pyroELQPFPQPELPYPQPQ-amide (SEQ ID NO:228); the peptide variant of SEQ ID NO: 14 has the sequence: pyroEQPFPQPEQPFPWQP-amide (SEQ ID NO:229) and the peptide variant of SEQ ID NO: 16 has the sequence: pyroEPEQPIPEQPQPYPQQ-amide (SEQ ID NO:230) (page 27, line 25-32). The disclosed peptides of ‘155 are 100% identical to the instant SEQ ID NOS: 1-3 and the peptides of ‘155 are amidated at the C-terminal and the N-terminal glutamate is a pyroglutamate. ‘155 further discloses a method of treating celiac disease comprising administering the peptides (claim 19) or administering Nexvax2 and discloses that Nexvax2 comprises a combination of SEQ ID NOS: 228, 229, and 230 (page 10, line 13-15, line 20-21; page 72, line 24-32). ‘155 further teaches that the administration was 0.9 and 30 µg, half maximal response is achieved with 5 µg. No clinical toxicity is observed with these doses or with 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the methods of Goel and ‘155 and prepare a more efficient method of treating celiac disease that comprises administration of the instant peptides at the dosages disclosed by both Goel and ‘155.  Additionally, it would also have been obvious to administer an escalating dose per the teachings of Goel because Goel discloses that such dosages can be administered after safety assessments are completed. A skilled artisan would therefore have been motivated to administer the dosages as disclosed by ‘155 because ‘155 discloses that no clinical toxicity was observed with doses as high as 900 µg. In addition, it would have been obvious and routine experimentation for a person of ordinary skill in the art with a reasonable expectation of success to optimize the dosages and arrive at the dosages of the instant claims. The disclosures therefore render obvious instant claims 1, 10, and 26.
Regarding claim 2, Goel discloses that Nexvax2 was administered at intervals of 3 to 4 days by intradermal injection (page 11, line 15-16). This reads on two times per week. Goel further discloses that three weekly intradermal injections of Nexvax2 at a dose of 60µg, 90µg, or 150µg and that after at least two weeks of treatment, consideration is made to dose escalate (page 7, 3rg paragraph, line 1-12).

Regarding claim 4, both ‘155 and Goel disclose administration of the instant peptides at dosages that encompass the instant dosages. In addition, ‘155 discloses administration of an equimolar mixture of NPLOOl, NPL002 and NPL003 in 50 µl saline (page 72, line 13-14; page 72, line 24-27; page 82, line 23-25). In addition, the concentration of the active agent is a result effective variable and the determination of the optimum or workable ranges of said variable may be characterized by routine experimentation (See MPEP 2144 II; also see page 47, line 7-14). It would have been obvious and routine experimentation with a reasonable expectation of success for a person of ordinary skill in the art to optimize the dosages to arrive at the dosages of the instant claim 4.
Regarding claim 6, ‘155 discloses that intradermal/subcutaneous route of administration was selected as this is the intended route of administration in man (page 73, line 12-13; page 81, line 24-25; page 82, line 1-2; page 82, line 7-9) and that the composition is in the form of a sterile injectable aqueous or oleaginous suspension in carriers such as sodium chloride (page 
Regarding claim 11, 12, 27 and 28, ‘155 teaches that the composition may comprise one or more additional peptides (claim 8, 9 30 and page 5, line 4-9) and that the additional peptides allow for a wider effective treatment group and greater breadth of treatment or diagnosis. Particularly, the use of additional peptides can increase the likelihood that the agent can abolish inflammation or damage in response to gluten ingestion and allow a celiac disease subject to have a normal diet (page 5, line 10-13). In addition, ‘155 teaches the dosages were 10 µg, 3 µg, 1 µg and 0.3 µg (page 74, line 18-20: page 77, line 22-24; page 78, line 12-14) and further 9, 30, 60 and 90 µg (page 82, line 30-33 and page 83, line 1-4). ‘155 further discloses that dosages of up to 900 micrograms were safe with no clinical toxicity (page 72, line 20-23). It would be obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dosages to arrive at the dosages of the instant claims. The disclosures therefore render obvious the instant claim 11, 12, 27 and 28.
Regarding claim 21 and 33, Goel discloses that Nexvax2 was administered at intervals of 3 to 4 days by intradermal injection (page 11, line 15-16). This reads on two times per week. Goel further discloses that subjects received three, weekly intradermal injections of placebo or Nexvax2 60µg, 90µg, or 150µg in 0·1 mL were administered in the 3-dose study. In the 16-dose study, 16 two-times weekly doses of placebo or Nexvax2 150µg, or 300µg. Goel therefore discloses the higher dose of 150 and 300 micrograms is administered two times weekly. 
Regarding claim 23 and 35, Goel discloses that Nexvax2 was administered at intervals of 3 to 4 days by intradermal injection (page 11, line 15-16). This reads on two times per week. 
Regarding claim 25 and 37, Goel discloses that the intended study population was patients who were HLA-DQ2·5+ with CeD on a GFD (page 6, line 1). In addition, ‘155 discloses that the preferred subject, however, is a human, more preferably a human who is HLADQ2+ (page 15, line 13-14).
Regarding claim 40, Goel discloses that Nexvax2 was administered at intervals of 3 to 4 days by intradermal injection (page 11, line 15-16). This reads on two times per week. Goel further discloses that three weekly intradermal injections of Nexvax2 at a dose of 60µg, 90µg, or 150µg and that after at least two weeks of treatment, consideration is made to dose escalate (page 7, 3rg paragraph, line 1-12).
Regarding claim 48, ‘155 teaches that the composition may comprise one or more additional peptides (claim 8, 9 30 and page 5, line 4-9) and that the additional peptides allow for a wider effective treatment group and greater breadth of treatment or diagnosis. Particularly, the use of additional peptides can increase the likelihood that the agent can abolish inflammation or damage in response to gluten ingestion and allow a celiac disease subject to have a normal diet (page 5, line 10-13). In addition, Goel discloses that three, weekly intradermal injections of Nexvax2 60µg, 90µg, or 150µg were administered. This reads on one or more gluten peptide compositions.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 10, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13, 19-20, 25, 27-28, and 30 of copending Application No. 16/311,7941 (USPGPub. 2019/0224276) (hereinafter “the ‘794 application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘794 application recites a method for treating Celiac disease in a subject, the method comprising- administering to the subject a first composition comprising 3, 6, 9, 30, 60, 90, 150, or 300 micrograms of a first peptide and an amount of each of a second and third peptide that is equimolar to the first peptide; and8836414.1Application No.: 16/311,7947Docket No.: I0421.70027US00 Amendment dated January 6, 2021 Reply to Office Action of October 6, 2020subsequently administering to the subject a second composition comprising 300 or up to 900 micrograms of a first peptide and an amount of each of a second and third peptide that is equimolar to the first peptide wherein: the first peptide comprises the amino acid sequence ELQPFPQPELPYPQPQ (SEQ ID NO: 1), wherein the N-terminal glutamate is a pyroglutamate and the C-terminal glutamine is amidated; the second peptide comprises the amino acid sequence EQPFPQPEQPFPWQP (SEQ ID NO: 2), wherein the N-terminal glutamate is a pyroglutamate and the C-terminal proline is amidated; and the third peptide comprises the amino acid sequence EPEQPIPEQPQPYPQQ (SEQ ID NO: 3), wherein the N-terminal glutamate is a pyroglutamate and the C-terminal glutamine is amidated (claim 27). ‘798 further recites a method for treating Celiac disease in a subject, such as one having a non- homozygous HLA-DQ2.5 genotype, the method comprising: administering to the subject a first composition comprising 3, 9, 30, 60, 90, 150, 300, 450, 600, 750, or 900 micrograms of one or more gluten peptides; and subsequently administering to the subject a second composition claim 19 and 30). ‘794 further recites that the method wherein the second composition is administered twice a week for 4 weeks (claim 9). ‘794 further recites the method comprises administering to the subject a first composition comprising 30 micrograms of one or more gluten peptides, and wherein the method further comprises administering to the subject: a third composition comprising 60 micrograms of one or more gluten peptides, a fourth composition comprising 90 micrograms of one or more gluten peptides, a fifth composition comprising 150 micrograms of one or more gluten peptides, a sixth composition comprising 300 micrograms of one or more gluten peptides, 8836414.1Application No.: 16/311,7946Docket No.: I0421.70027US00 Amendment dated January 6, 2021Reply to Office Action of October 6, 2020 a seventh composition comprising 450 micrograms of one or more gluten peptides, an eighth composition comprising 600 micrograms of one or more gluten peptides, a ninth composition comprising 750 micrograms of one or more gluten peptides and subsequently administering to the subject a tenth composition comprising 900 micrograms of one or more gluten peptides, wherein the third, fourth, fifth, sixth, seventh, eighth, ninth, and tenth compositions are administered after administration of the first composition and before administration of the second composition (claim 20).
‘794 further recites the method wherein first, third, fourth, fifth sixth, seventh, eighth, ninth, and tenth compositions are administered over 4.5 weeks, with administrations occurring at a frequency of twice a week, optionally wherein the second composition is administered twice a week for 4 weeks (claim 25). 
‘794 further recites the method of claim 27, wherein the first composition comprises 3 micrograms of the first peptide and an amount of each of a second and third peptide that is equimolar to the first peptide, and wherein the method further comprises administering to the claim 28). ‘794 recites that the method of claim 2 or 7, wherein each of the first, second, third, fourth, fifth and/or sixth composition(s) are/is formulated as a sterile, injectable solution, optionally wherein the sterile, injectable solution comprises sodium chloride, and further optionally wherein the sodium chloride is sterile sodium chloride 0.9% USP (claim 13). 
The claims of the ‘794 application therefore anticipate the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-4, 6, 10-12, 21, 23, 25-28, 33, 35, 37, 40, 48 and 49 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A notice of allowance for copending application 16/311,794 (‘794) was mailed 6/9/2021. Consequently, when copending ‘794 issues as a patent, this will become a non-provisional rejection.